Kirby, J., (after stating the facts). Can appellee, a citizen and resident of this State, subject to the payment of his debt, by garnishment, the money due appellants, residents of the State of Oklahoma, from an insurance company, which also does business in this State, for a loss under a fire insurance policy issued in that State upon their homestead and household effects, all of which were exempt from seizure and sale for the payment of the debt in that State, where the judgment upon which this suit is brought was obtained? This proceeding was instituted by a citizen and resident of this State to collect a debt due it from a resident of the State of Oklahoma, and the garnishment was served upon a corporation doing business in this State, and, if it be conceded that the debt due from the garnishee to appellants was exempt from seizure and garnishment in the State of Oklahoma, it in no wise affects the creditor’s right to subject the garnished debt to the payment of his judgment here. The garnishee became indebted to the insured under a policy of insurance upon a loss, for the payment of the amount due thereunder, and could have been sued by the insured, its creditors, in the courts of this State ■where it also does business, and it is liable to process of garnishment here, notwithstanding the debt was contracted in another State, for, as was stated in Stone v. Drake, 79 Ark. 386, quoting from Kansas City, P. & G. Ry v. Parker, 69 Ark. 401, ‘ ‘ The situs of a debt, for purposes of garnishment, is not only at the domicile of the debtor, but in any State in which the garnishee may be found, provided the law of that State permits the debtor to be garnished, and provided the court acquires jurisdiction over the garnishee through his voluntary appearance or actual service of process upon him within the State.” See also Chicago, R. I. & P. Ry. Co. v. Sturm, 174 U. S. 710; Harris v. Balk, 198 U. S. 215; L. & N. Ry. Co. v. Deer, 200 U. S. 176; Bristol v. Brent, 110 Pac. 356; Missouri, K. & T. Ry. v. Swartz, 115'S. W. 275. Exemption laws are not a part of the contract and pertain to the remedy, and the law of the forum relative thereto governs. Stone v. Drake, supra; 18 Cyc. 1376. Only residents of the State of Arkansas are entitled to claim the benefit of our exemption laws. Art. 9, § § 1, 2, 6, 10, Constitution of 1874; § § 3882, 3903-3905, Kirby’s Digest. The appellants are not residents of the State of Arkansas, but of the State of Oklahoma, and can not claim the benefit of our laws, being nonresidents, nor can they avail here of the exemption laws of Oklahoma, which have no extra-territorial effect. Nor do we agree with appellants’ contention that this proceeding is such an attempt to evade the exemption laws of the debtor’s domicile as will be relieved against. It is only when a creditor attempts to evade the exemption laws of his own State by resort to attachment proceedings in the court of another State against the property of a debtor who is a resident of the State of the creditor’s domicile that-he will be enjoined by the courts of the latter State from prosecuting his suit in the foreign jurisdiction. Griffith v. Langsdale, 53 Ark. 73; Cole. v. Cunningham, 133 U. S. 107; Greer v. Cook, 88 Ark. 95. If appellee was a resident of the State of Oklahoma and had resorted to the courts of this State to collect his claim in evasion of the laws of his own and his debtor’s residence, our court would not lend its aid; but this proceeding is by a resident of this State in the courts •thereof, to collect a claim against a nonresident debtor by garnishment, subjecting to its payment money due to such nonresident in the hands of the garnishee within this jurisdiction; and can not be said to be an attempt to evade the exemption laws of another State since a citizen of every State has a right to proceed under the forms of law of his own State in the collection of his claims under the method provided by the laws thereof. The court properly sustained the demurrer to the answer, and the judgment is affirmed.